Exhibit 10.1

EXCESS PLAN AGREEMENT

FOR

MICHAEL L. JACKSON

This Agreement (“Agreement”) is dated as of May 27, 2008, by and between
SUPERVALU INC., a Delaware corporation (the “Company”), and Michael L. Jackson
(“Jackson”).

WHEREAS, Jackson has been an employee of the Company in various capacities,
divisions and subsidiaries since 1979; and

WHEREAS, 23.92 years of his service has been in positions for which he accrued
benefits under the tax qualified defined benefit pension plan known as the
SUPERVALU INC. Retirement Plan (the “Retirement Plan”) and were taken into
account under the companion nonqualified plan known as the SUPERVALU INC. Excess
Benefits Plan (the “Excess Plan” and together with the Retirement Plan the “DB
Plans”); and

WHEREAS, 5.08 years of his service has been in positions for which he did not
accrue benefits under the Retirement Plan (“Non-Corporate Service”) but for
which he did accrue some benefits attributable to employer contributions under a
tax qualified defined contribution plan known as the West Coast Grocery Profit
Sharing Plan (the “DC Plan”); and

WHEREAS, Jackson is a participant in the nonqualified deferred compensation plan
maintained by the Company known as the SUPERVALU Executive Deferred Compensation
Plan (the “EDC Plan”); and

WHEREAS, it is desirable that Jackson be provided additional benefits in
recognition of his Non-Corporate Service that is not otherwise taken into
account under the DB Plans and that it be provided on the terms and conditions
herein after specified;

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and Jackson
agree as follows:

1. Determine an Incremental Excess Plan Benefit. Effective as of the earlier of
the date of Jackson’s separation from service (as defined in the EDC Plan) from
the Company and all affiliated corporations or December 31, 2012, determine the
following amounts for Jackson.

 

  (a) Excess Plan Benefit – No DC Plan Service. Compute the Excess Plan benefit
(expressed as a single life annuity commencing at normal retirement age) he is
entitled to receive under the terms of the Excess Plan (that is, not taking into
account his 5.08 years of Non-Corporate Service as if they had been years of
service with the Company that counted for the purpose of determining either his
Excess Plan benefit or his Retirement Plan benefit).



--------------------------------------------------------------------------------

  (b) Modified Excess Plan Benefit – Imputed DC Plan Service. Compute the
increased Excess Plan benefit (expressed as a single life annuity commencing at
normal retirement age) he would receive if his 5.08 years of Non-Corporate
Service were taken into account as years of service with the Company that
counted for the purpose of determining his Excess Plan benefit and his
Retirement Plan benefit.

 

  (c) Subtraction. Subtract the Excess Plan benefit determined in “a” from the
modified Excess Plan benefit determined in “b.”

2. Special Credit under EDC Plan. As of that same date, the resulting amount, if
any, shall be converted to a single lump sum present value (employing the same
actuarial methods and assumptions that are used at that time for the purpose of
computing the DB Restoration Credit under the EDC Plan) and that present value
shall be credited to his DB Restoration Account under the EDC Plan. Thereafter,
it shall be distributed from that EDC Plan in accordance with the rules of the
EDC Plan as in effect from time to time.

3. Additional Rules.

 

  (a) Additional Benefit. The amount of the credit provided under this Agreement
shall be in addition to and not in lieu of any benefits he may be entitled to
receive under the Retirement Plan, the DC Plan, the Excess Plan or other
provisions of the EDC Plan.

 

  (b) Other Plans and Obligations. The provisions of this Agreement, and any
payment provided for herein, shall not supersede or in any way limit the rights,
benefits, duties or obligations which Jackson may now or in the future have
under any benefit, incentive or other plan or arrangement of the Company or any
other agreement with the Company.

 

  (c) Withholding. The amount of the credit provided under this Agreement shall
be reduced by the amount of any applicable payroll, income and other taxes
withheld.

4. Not an Employment Agreement. Subject to the terms of this or any other
agreement or arrangement between the Company and Jackson that may then be in
effect, nothing herein shall prevent the Company from terminating Jackson’s
employment.

5. Successors; Binding Agreement, Assignment.

 

  (a)

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business of the

 

-2-



--------------------------------------------------------------------------------

 

Company, by agreement to expressly, absolutely and unconditionally assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle Jackson to terminate Jackson’s employment with the
Company or such successor for Good Reason immediately prior to or at any time
after such succession. As used in this Agreement, “Company” shall mean (i) the
Company as hereinbefore defined, and (ii) any successor to all or substantially
all of the Company’s business or assets which executes and delivers an agreement
provided for in this Section 5(a) or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law, including any parent
or subsidiary of such a successor.

 

  (b) This Agreement shall inure to the benefit of and be enforceable by
Jackson’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Jackson should die
while any amount would be payable to Jackson hereunder if Jackson had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Jackson’s estate or designated
beneficiary. Neither this Agreement nor any right arising hereunder may be
assigned or pledged by Jackson.

6. Notice. For purpose of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:

P.O. Box 990

Minneapolis, MN 55440

Attention: Executive Vice President, Human Resources

and in the case of Jackson, to Jackson at the most current address shown on
Jackson’s employment records. Either party may designate a different address by
giving notice of change of address in the manner provided above, except that
notices of change of address shall be effective only upon receipt.

7. Expenses. In addition to all other amounts due with respect to Jackson under
this Agreement, the Company shall pay or reimburse Jackson for legal fees
(including without limitation, any and all court costs and attorneys’ fees and
expenses), incurred by Jackson in connection with or as a result of any claim,
action or proceeding brought by the Company or Jackson with respect to or
arising out of this Agreement or any provision hereof; unless, (i) in the case
of an action brought by Jackson, it is determined by an arbitrator or by a court
of competent jurisdiction that such action was frivolous and was not brought in
good faith, or (ii) in the case of a claim arising under Section 11 hereof, the
Company prevails on the merits of such claim.

 

-3-



--------------------------------------------------------------------------------

8. Amendment. No provision of this Agreement may be amended, altered, modified,
waived or discharged unless such amendment, alteration, modification, waiver or
discharge is agreed to in writing signed by Jackson and such officer of the
Company as shall be specifically designated by the Executive Personnel and
Compensation Committee.

 

  (a) Notwithstanding the foregoing, if the Company determines from time to time
in good faith that any provision of this Agreement is not or may not be in
compliance with Section 409A of the Code and that such provisions can be amended
to comply with Section 409A without causing any violation of any other provision
of law, the Company may, but shall not be obligated to, amend such provision
without the consent of Jackson for the purpose of eliminating or modifying the
provision in such manner as the Company determines to be necessary and
appropriate to comply with Section 409A of the Internal Revenue Code (the
“Code”). In effecting any such amendment, the Company shall replace any benefits
that may be lost with economic consideration of its choosing that is of equal
cost or of equal value, as determined in its reasonable discretion. Unless under
the circumstances it is impracticable to do so, Jackson shall be given
reasonable advance notice of the Company’s intention to amend. Jackson shall
receive such written notice as soon as practicable after its effective date.

 

  (b) No waiver by either party, at any time, of any breach by the other party
of, or of compliance by the other party with, any condition or provision of this
Agreement to be performed or complied with by such other party shall be deemed a
waiver of any similar or dissimilar provision or condition of this Agreement or
any other breach of or failure to comply with the same condition or provision at
the same time or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to its conflict of laws rules. Any action brought
by Jackson or the Company shall be brought and maintained in a court of
competent jurisdiction in the State of Minnesota.

9. Severability. If any one or more of the provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party hereto
waives any provision of law which renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.

10. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which shall be deemed to constitute one and the
same instrument.

 

-4-



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior oral or written agreements, commitments or understanding with respect to
the matters provided for herein (except that any other non-disclosure,
non-competition or non-solicitation agreements or provisions the parties hereto
have entered into shall continue to be in effect).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Witnesses:     SUPERVALU INC.

 

   

 

    Name:  

 

    Title:  

 

 

   

 

    Michael L. Jackson,     President and Chief Operating Officer

 

-5-